      Case 1:19-cv-03351-VEC-RWL Document 315 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         9/16/2021
---------------------------------------------------------------X
AQUAVIT PHARMACEUTICALS, INC.,                                 :
                                                               :   19-CV-3351 (VEC) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
U-BIO MED, INC., et al.,                                       :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Pursuant to the case management conference held on September 16, 2021 (and

supplemented or modified by further deliberation of the Court):

        1. Plaintiff repeatedly has failed to timely produce its sales records. Plaintiff shall

produce its sales records by September 30, 2021. With respect to scope of production

of its sales records, Plaintiff may raise with the Court only issues – if any – that were not

previously agreed upon by counsel for the parties. Plaintiff must also bear in mind

whether it previously objected to any such request; if no objection was raised, then it has

been waived.

        2. By October 7, 2021, Defendants shall produce, for all of 2019 to the present,

monthly statements for all corporate bank accounts to which deposits are made of

proceeds from product sales.

        3. The parties have made several submissions regarding Defendants’ alleged

failures to cure violations, or alleged new violations, of the MPI in the time since the Court

issued its last decision regarding sanctions. (See Dkt. 299, 309, 310, 311.) Those filings

appear to raise the following issues: (a) alleged failures by Defendants to cure MPI

violations by 5:00 pm on September 3, 2021 as required by Dkt. 296; (b) alleged
     Case 1:19-cv-03351-VEC-RWL Document 315 Filed 09/16/21 Page 2 of 2




continuing failure to cure violations required by Dkt. 296; (c) alleged new violations of the

MPI; (d) the amount of any coercive sanctions or other relief warranted as a result. To

the extent the parties wish to supplement their submissions to enable the Court to address

those issues, the parties shall file supplemental briefs of no more than 10 pages by

October 14, 2021 and any responding briefs of no more than 10 pages by October 28,

2021. Plaintiff’s opening brief shall specify the relief it seeks and the amount of any

coercive sanctions to be imposed. Any compensatory sanctions shall be reserved and

dealt with in connection with resolution on the full merits.

       4. Fact discovery shall conclude no later than December 31, 2021. Requests to

admit shall be served no later than December 15, 2021. Expert discovery shall conclude

no later than March 21, 2022. The parties shall meet and confer about exchange of

expert disclosures no later than January 15, 2022.

       Failure to comply may result in sanctions, including monetary sanctions,

evidentiary sanctions, or other sanctions.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: September 16, 2021
       New York, New York

Copies transmitted this date to all counsel of record.
